CULPEPPER, Judge.
This is a suit for damages for personal injuries. Plaintiff was a passenger in a pickup truck being driven by her husband, Ollie Ross. This vehicle was struck from the rear by an automobile being driven by defendant’s insured, James Bethune. The district judge foudin the accident was caused solely by the negligence of Mr. Ross. From a judgment dismissing her suit, plaintiff appealed.
The issues are factual. The Ross truck was proceeding in a northerly direction on U. S. Highway 71 in the town of Lecompte. Mr. Ross says only the right wheels dropped off the pavement onto the shoulder, and that he turned them back onto the blacktop where he was struck from the rear by the Bethune automobile.
Mr. Bethune and his wife testified that they were traveling in a northerly direction at a speed of about 40 miles per hour and saw the Ross pickup truck approximately 125 yards ahead. They say Ross went completely off the pavement onto the shoulder and stopped. Then, as Bethune came within a few yards of the Ross vehicle, it suddenly turned back onto the pavement into Bethune’s path at a time when Bethune was too close to avoid the collision.
The district judge accepted defendant’s version of the accident and held as follows :
“The Court is of the opinion that this accident was caused by the negligence of the driver of the vehicle in which the plaintiff was riding in pulling off of the roadway then again back onto the roadway in front of the defendant’s insured. The Court is of the opinion that the defendant’s insured was not guilty of any negligence but in fact took every reasonable precaution to avoid the accident.”
The evidence fully supports the conclusions of the trial judge.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.